Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 24, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00224-CV
____________
 
TED LAWRENCE ROBERTSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2010-34703
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 31, 2011.  On May 18, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Brown, and
Christopher.